Citation Nr: 1425573	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been remanded multiple times for additional evidentiary development.  Unfortunately, additional development is still required.

The record before the Board consists of an electronic file known as VBMS.

In an October 2012 statement, the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability.  This claim has not been developed or adjudicated by the originating agency.  Therefore, it is referred to the originating agency for appropriate action.


REMAND

The Veteran is seeking service connection for a psychiatric disability other than his service-connected PTSD.  He claims that he has additional psychiatric disorders that are related to his active service or his service-connected PTSD.

The Veteran stated in his November 2008 VA examination that he began receiving Social Security disability benefits in 2005, in part due to his psychiatric disabilities.  However, Social Security documents are not of record, and the record does not reflect that the RO has undertaken all necessary development to obtain such documentation.  Therefore, the claim must be remanded in order to obtain such evidence.

Additionally, the Veteran was afforded a VA examination in October 2013 to determine whether his psychiatric disorders were aggravated by his service-connected PTSD.  Although the examiner opined that the Veteran's psychiatric disorders were less likely than not permanently worsened by his PTSD, the rationale provided for the opinion is inadequate.  Specifically, the examiner explained why the Veteran's anxiety and depression were not related to his in-service trauma rather than why they were not aggravated by his PTSD.  Also, the examiner stated that the Veteran's polysubstance abuse started prior to service; again, however, the examiner did not explain why it was not worsened by the Veteran's PTSD.  Therefore, this claim must be remanded for a new opinion with an adequate rationale.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the aforementioned Social Security records.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, the RO or AMC should obtain an addendum opinion from the October 2013 VA examiner regarding the Veteran's psychiatric disorders.  All pertinent evidence in VBMS must be made available to and reviewed by the examiner.  The examiner should identify each acquired psychiatric disorder, other than PTSD, present during the period of the claim.  With respect to each identified acquired psychiatric disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder was permanently worsened by the Veteran's service-connected PTSD.

The rationale for the opinions must be provided and must specifically relate to why each psychiatric disorder was or was not permanently worsened by the Veteran's PTSD.  If the examiner is unable to provide the required opinions, he should explain why.  

If the October 2013 examiner is not available, all pertinent evidence in VBMS should be made available to another psychiatrist or psychologist who should be requested to review the record and provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



